 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWright Motors, Inc. and Local 215, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 25 CA 8920August 15, 1978DECISION AND ORDERBY CHAIRMAN FANNIN(; AN[) MEMBEiRS PI N: Ii ()AND TRt FSDALtIOn May 4, 1978, Administrative Law Judge Abra-ham Frank issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief. The General Counsel filed a briefin support of the Administrative Law Judge's [)eci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebhorders that the Respondent, Wright Motors, Inc.. Ev-ansville, Indiana, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.In adopting the Administrative law Judge's I)ecision. se place noi reh-ance on the fact that Respondent chose tI liIigate the question of its obhlga-lion to bargain. (f. ( oninental Nut ( oipuotnl. s195 NIRB 841 B 1972.DECISION AND RECOMMENDED ORDERABRAHAM FRANK, Administrative Law Judge: The chargein this case was filed on May 9. 1977,1 and the complaint.alleging violations of Section 8(a)(5) and (1) of the Act,issued on July 29. The hearing was held at Evansville, Indi-ana, on October 25.2 The General Counsel and the Re-spondent filed briefs, which have been duly considered.The issue in this case is whether Respondent, since No-vember 9, 1976, refused to bargain with the Union in goodAll dates are in 1977 unless otherwise indicated' The motion of the parties to correct the transcript in ninor repecls isgranted.faith with a sincere intention to enter into a final collective-bargaining agreement.FINI)INGS ()i FA.(C AND (CONCI.[SIONS OF LAWA. Prelinlnart Findings and ConclusionsThe Respondent, Wright Motors. Inc., is an Indiana cor-poration engaged in the business of servicing and distribut-ing new and used cars in Evansville, Indiana. Respondentadmits, and I find, that it is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The Charging Party, hereinafter called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.B. Background 3On October 19, 1973. over Respondent's objections, theUnion was certified by the Board as the exclusive bargain-ing representative for a unit of Respondent's employeesstipulated by the parties and hereinafter found to be appro-priate. Respondent refused to accept the validity of thecertification or to meet with the Union for any purpose. OnJanuary 23, 1975, in a summary judgment proceeding. theBoard found that the Respondent's refusal to meet andbargain with the Union was violative of Section 8(a)(5) andordered bargaining (216 NLRB 279,Thereafter, on Janu-ary 20, 1976. the Board's Order was enforced by the Courtof Appeals for the 7th Circuit in an unpublished decision(529 F.2d 529). Respondent's petition for a writ of certio-rari was denied by the Supreme Court on October 4, 1976(429 U.S. 826).On January 30. 1974, and in successive letters thereafter.dated July 8, 1974. February 4 and March 20. 1975, andMarch 3. 1976, the Union demanded bargaining. Respon-dent or its attorneys responded in letters to the effect thatRespondent was testing the validity of the Board's certifi-At the outset of Ihe hearing, counsel for Ihe General Counsel offeredii, evidence a settlement agleenellent between the Board. the Union. andthe Resp ndent in C'ases 25 ( A 6576 and 25 (A 5742. executed on No-emhber 14. 1973 Bs Ihe terms of the settlement agreement. the Respondentposled a notice that It would not engage in various unfair labor practicesrelating to the right of its employees to join or assist the Union or ans otherlabhr organization. including the Institution of stringent ,ork rules. creatingIhe ilpression of surveilance, discriminating against emplosees bs dis-ch;rge oir tranisfer intrerrogating emplosees. Ihreatening to discharge em-plosees. threatening to close ils facilit,. threatening that Its employeesisould lose compensation. and threatening to negotiate v. ith a closed mindin the event the emplosees selected the lnion Io represent them Two em-plosees. (;regoryWitherspoon and James Capps. were made whole for lossof earnings as a result of the discrimination against them Bs executing theselleririnl agreemenl the Respondent did not admit the commlssion of ansuinf.ir labor practices (Counsel for the General Counsel also offered toprove hs the testimon) of Wltherspoon and ( apps that Respondent en-gaged In certain conduct .hich a is the subject of the aforementioned set-led case, I he proffered exhibits and testimons ,were rejected bh me on theground that the Board i.sill not reel upon a prior settlement agreement or thetlestrilllnt of anl indid dua. relating to the subject matter of the settled caseesn u.s hbackground evidence iof Respondent's hostilit\ in a subsequent un-fair labh pr.ictice prioceeding :Edue.ood l xrwring( enter In .230 NI RB11121 fin I (1977) Ihis case is more recent than the cases upon which the(;,enera;l ( Counsel relies represents Ihe Board's considered Miev. and is onewith ,.hich I cannoit claini unfa.niliarits237 NLRB No. 84570 WRIGHT MOTORS. IN(cation and that it would not meet with the Union while thematter was pending in 'the courts.C. Bargaining NegotiationsOn November 15. 1976. C. K. Arden. president andbusiness manager of the Union, formally requested Re-spondent to meet and bargain. In reply, Respondent's salesmanager advised Arden to contact Respondent's attornes.Arthur Rutkowski. On January 3 Arden wrote to Rutkow-ski, again requesting a meeting for the purpose of negotiat-ing a contract. Rutkowski responded on Januar, 17. sug-gesting a meeting date of February 14. In separate letters.dated January 20 and January 25. respectively. Arden andthe Union's staff counsel, Anne ('avanaugh Ihomas, pro-tested the delay in meeting. Rutkowski remained firm andthe Union yielded.The parties met in seven bargaining sessions. beginningon February 14 and thereafter on March 9. April 5, Max24. June 14, and October 18 and 21. Representing the Re-spondent at these sessions were Rutkowski and Mac Clas-ton, Respondent's sales manager. Representing the Unionwere Lewis Smith, business representative, and Thomas.At the first bargaining session, on February 14. theUnion presented a proposed basic contract, which did notinclude wage rates but included. inter a/ia. provisions forRecognition, Union Security, Discharge and Suspension, aProbationary Period of 60 days for new emplosees. a NoStrike--No Lockout clause, a Grievance Procedure leadingto binding Arbitration, and Employer Contribution to theUnion's Pension Fund. The Union requested that Respon-dent furnish information on the current wages of the unitemployees and their fringe benefits. Rutkowski asked forthe Union's constitution and b,laws and the amounts ofthe dues and initiation fees. Smith stated that the constitu-tion and bylaws were being amended, but that the LUnioncould furnish Respondent with the current bslaws. Dueswere $8 $12 per month and initiation fees $25 $50. subjectto modification by'the Executive Board and the Interna-tional. Rutkowski asked questions about the meaning ofspecific articles and clauses, and these were discussedbriefly. At the conclusion of the meeting Rutkowski prom-ised to give the Union's proposals serious consideration.He indicated that he would go over them with the Compa-ny and would have counterproposals to make. He alsopromised to have the wage information and the list of ben-efits requested by the Union in the mail by the end of theweek. The parties agreed to meet the following March 4.The Union undertook to reserve a meeting room.On February 21, Rutkowski sent Smith a letter. whichlisted the wage or commission rate paid various categoriesof employees and the Respondent's health, welfare, andvacation benefits in general terms. Smith responded onMarch 1 that he needed the actual dollar amount of payand benefits paid each individual employee and that suchinformation was needed prior to the next meeting, whichhad been rescheduled from March 4 to March 9. OnMarch 4, Rutkowski responded that the Union had accessto the W-2 statements of earnings for the employees andcould get the information itself and that, moreover. a goodpart of the unit was on a 50 50 commission basis. Withrespect to benefits. Rutkowski stated that the compan! didnot have anN of its benefits broken down in actual dollaramounts for each employee.At the negotiation session of March 9. Respondent of-fered its first counterproposal, with the understanding thatit was subject to total agreement on all parts of the contractand subject further to the submission of all tentative agree-ments on specific items to the Company's Board of Direc-tors for approval. In pertinent part. the Respondent's pro-posed agreement provided: ( 1) recognition of the Unionfor the unit of employees certified by the Board; (2) anopen shop in which the : nion would not interfere with theemplo,,ees' choice concerning union activities or pressureany employee to join the Union or to sign a checkoff forunion dues and initiation fees. (3) a management-rightsarticle. giing Respondent the exclusive right "to select anddirect the working force, to determine and from time totime to redetermine the number, location and types of itsplants and operations and the methods, processes and ma-terials to be emploed; to hire, promote, suspend or dis-charge for cause; to establish, allocate, and change workschedules and assignments. to transfer employees from onejob classification to another or to relieve employees fromduties because of lack of work or other legitimate reasons:the right to stud' or introduce new or changed productionmethods. machinery, tools and equipment or facilities andto determine the quantity and quality of the materials andworkmanship required: to establish, determine, maintainand enforce standards of production; to determine and re-determine repairs to the plant. equipment or machinery'subcontract work. whatever may he the effect on employ-ment: to expand. reduce, combine or cease any job. depart-ment. operation or service. to determine starting and quit-ting times and determine the number of hours and shifts tobe worked: to alter, rearrange or change. to extend, limit,or curtail its operations or ans part thereof, or to shutdowkn completel, or any part thereof whatever may be theeffect upon employment: to make such reasonable rulesand regulations, not in conflict with this Agreement as itmas from time to time deem best for the purpose of main-taining order, safety and the effective operation of thebusiness and after advance notice of such rules and regula-tions to require compliance therewith." Management alsoretained all other rights and prerogatives, including thoseexercised unilaterally in the past, subject only to the ex-press restriction of such rights in the Agreement. The exer-cise of none of the specific management rights would besubject to the grievance procedure. (4) a no strike-no lock-out article in which the Union would agree to fine anyemployee engaging in a work interruption and issue astatement that such interruption was unauthorized by theUnion and in violation of the agreement and that any es-tablished picket line should be ignored. Under this articlethe Union would also refrain from engaging in any form of"economic pressure by publication. advertisements, picket-ing. handbilling. or otherwise, directed against the Compa-ns. its ow ners, or Management. or the products or servicesof the CompanN." In the event of a claimed violation ofthis article "bh an, employee or group of employees." theCompanN was granted the right to seek an injunction instate or I ederal court and file suit for damages against the571 IDE)ISIONS ()F NAT IONAI. IABOR RELA I(ONS BOARD)Union without first arbitrating the claimed violation. TheUnion, "its officers, agents and members" would be liable.collectively and individually for damages resulting fromthe claimed violation. The inion would waive its right toremove any action for damages from a state or Federalcourt, when instituted by the Company. Further, the par-ties would agree to execute and post a performance bondof $20,000, to be forfeited as liquidated damages in theevent either party violated the agreement. In addition tothe above remedies, the Company reserved the right to dis-charge or otherwise discipline any employee violating theno-strike clause. In the event a grievance was filed, thearbitrator's jurisdiction would be limited to determiningwhether the employee engaged in the prohibited conduct.The degree of discipline or the selection of the employee tobe disciplined would not be in issue before the arbitrator.(5) Among other obligations of employees. each employeewould be required to have a valid current driver's license.each mechanic would be required to pass the mechanic'scertification test in the time period determined by theCompany, and no mechanic would be permitted to per-form outside commercial work in the automotive field. (6)The Company would continue its practices with respect tohealth and safety.Smith looked over the Company's proposal briefly andasked Rutkowski to explain some of the provisions. As tothe performance bond, Rutkowski said that it was intendedto show financial responsibility and was in addition to ac-tual damages suffered by the Company. With respect towage rates, Smith asked if Respondent was refusing to ne-gotiate on hourly wage rates. Rutkowski responded 'No.that is our proposal that hourly wage rate set at our discre-tion, but we'll negotiate on that too." Smith and Rutkowskidiscussed briefly the obligations of employees to have validlicenses, to take the mechanic's certification test. and torefrain from outside mechanical work. The parties thendiscussed Respondent's refusal to furnish the Uinion thespecific information previously requested. Smith insistedthat the Union needed the specific amount of wages andbenefits paid each individual and asked, "Are you going togive me that information or not?" Rutkowski replied thathe did not know (1) whether the Company had those fig-ures and (2) whether the Union was entitled to such infor-mation. The Union could get it from the employees' W 2forms. Clayton explained in general terms the Company'sprofit-sharing pension plan (NADART),4the guarantee ofmonthly income paid weekly, the flat rate and the 50 50commission rate, the warranty rate, and health, life, anddisability insurance. Rutkowski promised to provide theUnion with whatever information the Company had relat-ing to these benefits. The Respondent would also providefigures on holidays and uniforms. Rutkowski agreed tocheck if the Company had the dollar figures paid to eachindividual and whether the Union was entitled to it.On March 29, Smith wrote to Rutkowski, asking that therequested information, which Rutkowski in the interim hadindicated would be available at the next negotiation sessionof April 15, be forwarded to Smith prior to that date. OnMarch 31, Rutkowski acknowledged receipt of Smith's let-4 Natinal Automohikl DIcalers A-,Sot:itillol RcticnllCni I 'killter and confirmed the meeting date of April 15, but did notrefer to Smith's request for information. On April 4. Smithag;ain wrote to Rutkoswski, renewing his request that theinformation he submitted to Smith prior to April 15. OnApril 5,. Rutko Aski's secretalr n wrote Smith that Rutkowskiwsas out of town and would return on April 8. On the latterdate Rutkos, ski forwarded the requested information toSmith.The parties met on April Is at 1:35 p.m. in a bargainingsession that lasted about 3 hours. At the beginning and endof the rneeting C('laton gave the union representatives ad-ditional specific details as to the cost to employees of thevarious benefits currently available to them, i.e.. life, dis-ability. and health insurance and the C(ompany's retire-ment pension plan. Clayton also explained the Respon-dent's current practice 'with respect to the lunch period,reporting and quitting time, break periods, special school-ing for employees, tools furnished by the Company, dis-counts for service and purchase of new cards, seniority.and discharge.The parties compared several articles of their respectiveproposals, bhut there was little movement. As to manage-ment rights. Smith and Thomas expressed concern that theRespondent's article gave the Company the right to shutdown its business without regard to the effect on employ-ment. Rutkowski agreed, and stated further that the Cornm-pans would not have to bargain about closing its businessunless the Union was successful in obtaining a provision inthe contract specifically restricting the Company's right todo so. Smith also pointed out that the Respondent's man-agement rights article would not he subject to the grievanceprocedure. Again Rutkouwski agreed. stating, "If it's notimportant enough to you to raise it at the table. we retainthe right."With respect to the no strike no lockout article in Re-spondent's proposal. Smith protested the requirement for aperformance bond. stating that they could not live withthait it would cut their throats if something happened.Rutkowski repeated his position expressed at the previousmeeting that the bond was in addition to other remedies.Smith also objected to Respondent's proposal that theUnion fine members under the no-strike provision, that theUnion waive its right to move a case from a state or Feder-al court, and that an arbitrator's discretion be limited in agrievance case. Thomas pointed out that Respondent's ar-ticle bound the lUnion for acts of individual members. Tothis Rutkowski replied that if the Union could not controlits members it should not be their exclusive representative:it should stop getting members. Smith indicated that theIUnion could move on its language. but not to Respon-dent's. Rutkowski said, 'You haven't told me anythingwrong." However. Rutkowski noted that he was not mar-ried to every comma and would take into consideration thebond if the Union agreed to Respondent's clause.The parties recessed and returned to discuss the articleon probationary employees. Smith objected to Respon-dent's I-year requirement for probation. suggesting that 50days was enough. Rutkowski rejected the shorter period,stating. "You haven't given me any reason to move off ayear." As to the Respondent's proposal on leave of ab-sence. Smith said he saw nothing wlrong with the first para-572 WRIGiHT 1() I()RS. IN(graph and agreed to it. Other clauses under this articlewere discussed and the parties agreed to hold them openfor a while. On the clause relating to activitties of the unionsteward. Smith agreed that the steward would not he ableto solicit grievances. Rutkowski agreed to consider some ofthe Union's language to the effect that the ste, ard couldprocess grievances after hours. As to plant \isitation forunion representatives. Smith sat no problerm ith tilhe Re-spondent's proposal. Smith also w\as willing to accept Re-spondent's proposal as to the use of the ('ompain\'s hulle-tin board by the L nion. However. the issue \ais left openbecause Smith would not agree that a department head hadto initial a union notice. Questions on health arid saletSand the nondiscrimination clause were put on hold Smithagreed to Respondent's language as to agreeilenl and rec-ognition. The Union's article on discharge andc suspensionof employees was discussed and left open. I he parties thenconsidered their respective articles on grievance anld arhi-tration. Smith objected strenuousl, to Respondent's p rol-sion for permissive arbitration. saing thi it t las uiifa.irand unreasonable and utnderni nled tihe criexa nce-arbilr-ation procedure. Smith asked if Rutkosksski sould take mIn\-thing other than Respondent's language on al'bilrtioill.Rutkowski replied. "No. not right no\\s ." II would delpenilon the entire agreement reached. I homas asked wit\ Re-spondent did not want mandators arbitration. Rutlkosskiresponded that he didn't want the arbitrator being there todecide the very things that could decide the verx lir elihoodof the Respondent's business. However. Rutkouski indi-cated that if they could get some laniguage Respondentmight be able to agree to some form tof nmandators arbhitra-tion. Rutkowski said that the union represerltat ites had notgiven him any reason to set anll of Respondent's proposalsaside.Smith suggested they go back and start with page I.However. Rutkowski would not accept the language of theI!nion's initial "Agreement" clause or the "Purpose andlIntent" of the agreement. Rutkowski took the position thatif the Union wanted any current practice continued it hadto he raised at the table Smith asked if Rutkowskil hadagreed to anything at that meeting Rutkowski replied thatRespondent had said it would consider thimngs Smith said."We need to redraft our proposals then." Rulkos ski ian-swered, 'Whatever vou need to do."As indicated above. the charge was filed on \Ma; ') aidserved on Respondent oni that date.The fourth meeting of Max 24 was brief. Rutkosskil atthis time presented counterproposals relating to, manage-ment rights. arbitration. the no-strike clause. and other mi-nor provisions. The parties agreed to meet on June 14 forthe next session. In addition to a number of mitnor chaitges.the Respondent's counterproposals: (I) removed Respon-dent's proposed limitation on the arbitrator's authorits asto grievances filed underr the no Strike no Ilockout article:(2) substituted a period of 9 months for Respondenlt's origi-nal proposal of I year for probationars emploeess: (3)eliminated the requirement for permissive arbitration in fa-vor of mandatory arbitration: (4) eliminated the provisionremoving management rights from the grievance proce-dure: 15) eliminated the requirement that a departmenthead initial all Uinion notices posted on the ('onpanll'sbulletin board. such notices. hosuever. to be subject to ap-proval of compatn) management.Nt the filthi meetill of Juno e 14 the mnion agreed to ailueilhe of minnor proposals of Respondent. such as thec.ecrIlli pros ss. slith T minor changes. use of the bulletinboard. reportin i and call-in pa!. examilnatins of emplo)-ecs. and tile intent. putrpose. and scope of the agreementRespondent offered to consider permitting the steward topI)oces griesances on comnpan> time ssith pay. The partieswertc still far apart on tIhe probhationar, period, the I.nioninsinting that 6() dclas Uias enough. Rutkosuski suggestedtheie might he different periods for different groups of em-pIosees 1tlld Smith inldicated that xwxas a possibility.Smith offeretd nes usritten proposals for a maintenance-of-st.nda irdl aliuse .and i revised. shorter management-irIlhts clause. Rutkou Iski insisted that Respondent's man-aclllelltl-igllt clause u.as not a tradeable item. Rutkowskialso) t ook the postioll that any past practice of Respondentthat thie I nion u;lilted to preser e u. ould have to he specif-icills lisled iin the contract. If it 'aIs important enough tothe l ni on. then It swould hase to be proposed and putdo i in i writing. FIhere wsas no agreement as to these items.Smitlh IliCc athed at tht e Respondentll had made somericl mI lcmient and so ha;d the tinion. Hie suggested thatthes geet the lalnIuaee iteems out of the u ax, at the nexttirletite ald mov11e to monetar\ items. -I holmas proposedthe inext mIeetili hbe held on June 27. (Cla ton proposed.IIIIC 28No mneetilng uas held on June 28. or. indeed, from thedale of the last meetiirg. June 14. to ()ctober 18. The June28 mrlcetilg ;as canceled bN Smith ldue to an emergencN inhIlls famil .Rutkouskli as not asailabl e in Jui, because oftrial comilitients. Smith oxas not aailable in August andSeptelhber because Ihe was bus\ negotiatinl other con-tracts I lhotillas as on ; acatioll clurilg the s eek bridgingAligust arid September. Moreover. the I nion believedthere \\as no point in requesting a meetilg after the com-plaitit in this case issued because Respondent had refusedto imieet -ith the U nion while litigating the previous unfairlahor piactice.Ithe Regional Director ha;d advisecl the parties on Juin2u that tihe hearintg in this case would be held on OctoberOn September 31. at the stiggeestion of the (General('o tlltl. Smiithl u rote Rut kouski asking for aniother negoti-atilie sessioni ()n ()ctober 6 Rut kou ski responded. suggest-ing that the, hold two mlleetilns. o, ne in October 18 andallotlher oin October 21. I he parties met on these two dates.Il he meetIl on ()ctober 18 hegalln t about 1 .4 p.mand lasted until sometitlile before 3 p.m. Ihe parties re-vicsAed their differences with respect to the no strike nolockout prioi ntl. the arhitration language, requiring aw rllell submlission agreeimentl to he entered detailing thedispute at issue. procuessig of gries ances by the steward.the man;lalgemllenlt-rights clause. and the probationary pe-riod. l here \as conlsiderable discussion of the Respon-dent's current promotlion polico. the flat rate. and assign-menlls to 5ariot s jobs. Smith said the U nion wouldseriouslS consllder Respondent's proposal for different pro-h;bti ntl;l periods for different classificattions of emplo)ees.Ihe lntoni l ould accept the Respondent's language on573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstewards if the Respondent would permit the steward toprocess grievances on company time. Smith also said theUnion would consider the Respondent's management-rights clause if the Respondent would consider the Union'smaintenance-of-standards clause.The bargaining meeting of October 21 began at about1:30 p.m. and lasted until about 5:30 p.m. At the outset ofthe meeting, Thomas presented Respondent's representa-tives with a written proposal spelling out circumstances un-der which employees not included in the bargaining unitcould perform bargaining unit work. The matter was dis-cussed in some detail and was left open. Discussed alsowere the Respondent's proposals with respect to holidaysand seniority. Thomas requested that a copy of the senior-ity list be furnished the Union.The meeting adjourned to permit the Respondent's rep-resentatives to caucus. Upon their return. Rutkowski re-sponded to the Union's positions. As to the limitation onbargaining unit work by employees not employed in theunit, Rutkowski said the Union's proposal was too broad:that the Respondent might consider some other form ofrestriction, but not the Union's language. With respect toholidays, the Respondent agreed to modify several para-graphs of its March 9 proposal. With respect to seniority.the Respondent agreed to modify its March 9 proposal andaccept several of the Union's counterproposals on thisitem. Respondent agreed to furnish the Union with a copyof the seniority list.Rutkowski also presented the union representatives withwritten counterproposals. (1) The Respondent now offeredto modify its May 24 article on no strike-no lockout by: (a)eliminating the requirement that the Union fine an em-ployee for engaging in a prohibited strike; (b) eliminatingthe provision that union officers would be liable collective-ly and individually for damages resulting from a violationof this provision; (c) eliminating the Union's waiver of itsright to remove any action for damages from a state orFederal court; (d) eliminating the requirement for a$20,000 performance bond. (2) The Respondent offered tomodify its March 9 proposal for probationary employees torequire a 120-day probationary period for hourly employ-ees, but retaining the I-year period for mechanics, body-men, and painters. (3) The Respondent offered to modifyits proposal on stewards to permit the steward to processgrievances on working time for 1-hour a week, provided itdid not interfere with his work or the work of any otheremployee and the steward notified and secured permissionof the foremen to be absent. (4) The Respondent offered todelete provisions in its arbitration article: (a) requiring thata written submission agreement be entered into detailingthe dispute at issue; (b) denying the arbitrator the right torule on any arbitrable matter except while the Agreementwas in full force and effect; (c) denying the arbitrator theright to change or establish any wage or to pass on mattershaving to do with new or changed jobs: (d) restricting sub-mission of grievances to an arbitrator to one at a time un-less otherwise mutually agreed. (5) The Respondentdropped its proposal that all promotions and methods ofpromotion be made at the sole discretion of the Company.(6) The Respondent offered to modify its proposal withrespect to mechanics' outside work to permit such work ifnot in competition with the Company. (7) The Respondentoffered to drop its article on open shop with the under-standing that there would be an open shop. (8) The Re-spondent offered to negotiate the minimum wage rate foreach individual hourly rated employee and to eliminate theprovision that wage rates be set at the discretion of theCompany. (9) The Respondent also proposed minorchanges under the article on grievance procedure.The Union accepted the Respondent's proposals on nostrike no lockout but objected to the clause granting theRespondent the sole right to discharge or determine thediscipline for an employee engaging in a prohibited strike:accepted Respondent's proposals on arbitration, promo-tions, and the right of the steward to process grievances onworking time but held open the proviso that such pro-cessing not interfere with work. There was basic agreementon grievance procedure and, as indicated above, on holi-days and seniority. Other proposals were discussed with-out resolution. The minutes of Rutkowski show that theparties were to meet for the next negotiating session onNovember 2.D. Summary of Bargaining NegotiationsNo agreement was reached on any issues during the firsttwo meetings of February 14 and March 9.On April 15, the parties agreed, with minor changes, toRespondent's proposal of March 9 relating to agreement.recognition, and plant visitation. Under leave of absence,the Union accepted Respondent's proposal for a 30-dayleave of absence to be granted at the Respondent's solediscretion. 1The Union also accepted Respondent's lan-guage forbidding the union steward to solicit grievances.On June 14. the parties agreed, with minor changes. to thearticles relating to certain general provisions, bulletinboard, reporting pay, call-in pay, examinations, and theintent, purpose, and scope of the agreement.On October 21, there was basic agreement on holidays.seniority, union representation, the grievance procedure,arbitration, and no strike-no lockout. Dropped by Respon-dent were its proposals that wage rates and promotions bedetermined at Respondent's sole discretion and that thecontract contain a specific article guaranteeing an openshop.Discussed. but unresolved during the meetings, were ar-ticles on management rights (Respondent's lengthy para-graph against the Union's shorter paragraph); the Union'sproposals of maintenance of standards: obligations of em-plovees as set forth in the Respondent's March 9 proposal:probationary employees: nondiscrimination, relating toemployees' right to refrain from union activity: nonbar-gaining unit employees, relating to work by such employ-ees or supervisors in the bargaining unit; and the Union'sarticle on discharge and suspension.Not discussed during any of the meetings were wages,hours, fringe benefits (except for holiday eligibility), over-time and premium pay, union security and checkoff, unionpensions (except for questions as to its status under ERISAand IRS), duration of the contract, temporary transfers,separability and savings, classifying employees, aspects ofthe agreement in full contained in Respondent's March 9574 WRIGHT 1MOTORS. INCproposal, and some provisions of protection of rights andgeneral provisions contained in the I nion's proposal ofFebruary 14.ANALYSIS AN[) FIN s. Co)N(l t sioN s)s 0I .sIt is the position of the General Counsel that Respon-dent from the beginning of the IO(h) period to the date ofthe hearing in this case did not bargain in good faith withthe Union with a sincere intention to reach agreement. Al-though the complaint was issued prior to the last two meet-ings. Respondent's total conduct was thoroughly litigatedin this proceeding, and I have taken all of it into consider-ation in reaching my judgment.Section 8(d) of the Act obligates the parties to "meet atreasonable times and confer in good faith with respect towages, hours, and other terms and conditions of emploh-ment ..." Although neither part' is required to agree toa proposal or make a concession and the Board mas notsubstitute its judgment for that of the parties. :. L R R. B.American National Insurance Co.. 343 '.S. 395 (1952):H. K. Porter Co., Inc., Di.sson Disivon Damnille Ilorks v.N.. R.B., 397 U.S. 99 (1970). that is the beginning, not theend, of an inquiry into allegations of surface bargaining."Enforcement of the obligation to bargain collectively iscrucial to the statutory scheme. And. as has long been rec-ognized, performance of the duty to bargain requires morethan a willingness to enter upon a sterile discussion ofunion management differences." N IR. ..R ...Iuri,'canNational Insurance ( o...siq/ra at 402. Put in different andeloquent words by Judge Brown in N.L.R.RB. .HermanSausage (o., Inc.. 275 F.2d 229, 232 (('.A. 5,. 1960): "Onthe other hand while the employer is assured these valuablerights Ithe right to maintain its position free from theBoard's direction]. he may not use them as a cloak. Inapproaching it from this vantage, one must recognize aswell that bad faith is prohibited though done with sophisti-cation and finesse. Consequently, to sit at a bargaining ta-ble, or to sit almost forever, or to make concessions hereand there, could be the very means bh which to conceal apurposeful strategy to make bargaining futile or fail. Hence.we have said in more colorful language it takes more thanmere 'surface bargaining.' or 'shadow boxing to a draw,' or'giving the Union a runaround while purporting to bemeeting with the Union for purpose of collective bargain-ing.' "The Board too has emphasized that collective bargainingis something more than the mere meeting of emploser andrepresentatives of his employees. It is essential that there bea serious intent to adjust differences and reach an accept-able common ground, Wal-Lite Diiision of United StatesGypsum Co., 200 NLRB 1098 (1972), on major, substantiveissues of collective bargaining. Borg-Warner Controls, a Di-vision of Borg-Warner Corporation, 198 NI.RB 726 (1972).See also Flambeau Plasvic.s Corporation, 167 NI RB 735,749 50 (1967). enfd. 401 F.2d 128 (C.A. 7. 1968). cert. de-nied 393 U.S. 1019. Where there have been lengths negoti-ations. the question is whether it can be inferred from "thetotaliti of the emploier's conduct that he went through themotions of negotiation as an elaborate pretense with nosincere desire to reach agreement. or that he bargained ingood faith but was unable to arrive at an acceptable agree-ment with the t:nion." Quoting N. L. R. B. v. Reed & Prince.Mlanufacturing Compan,. 205 F.2d 131, 139-140 (C.A. 1.1953).: Siiei' & Co. Inc.. 176 NI RB 208. 211 (1969).I have set forth in considerable detail, perhaps too muchdetail. the minitiae of the bargaining relationship betweenthe U'nion and the Respondent. including the histor) oflegal steps antedating the 10(h) period in this case.On this record one fact stands out. In June 1973. a ma-jorits of Respondent's emplooees in the appropriate unitvoted to be represented b\ the I 'nion. As of the date of thisDecision. almost searts later. there has been no bargain-ilg on the primary. statutory subjects of collective bargain-inl. vag es. and hoursFor 3 years. Respondent pursued its legal right to appealthe Regional Director's determination ' that the challengesto the ballots of two emplovees. Joe Wright and Steve(iro,es. should be sustained on the ground that thes areclose relati es of managementi Wright is the son of GeorgeWright, president of Respondent. George Wright owned 51to 52 percent of Respondent's stock at the time of the elec-tion. G;ro es is George WNright's nephew. Grove's mother atthe time of the election oswned 28 percent of Respondent'sstock. I here uaas not hargaining during this period and theemployees remained unrepresented.Ihe Supreme ('ourt denied certiorari on October 4.1976. On Nosember 15. 1976, the Union requested bar-g.aining. Respondent referred the Union to Rutkowski, itsattorne' and chief negotiator. On Januars 3, the Unionwrote to Rutkowski. It would take another month, untilFebruary 14. before Rutkowski was willing to meet. Ordi-narils,. a delis of a month or so in scheduling an initialmeeting Wsould not in and of itself he evidence of bad faith.But these emplosees had been denied their bargainingrights for the preceding 3 nears while Respondent litigatedits obligation to bargain. In such circumstances good faithon the part of the Respondent required that it respond withalacrity to the Ulnion's first request rather than merely pro-viding the m'nion with the name of Respondent's attorne.,who then insisted upon further delay.L.ittle. if anvthing. was accomplished at the meeting ofFebruary 14 The Union presented its basic contract andasked for current wage and fringe benefits information, towhich it was clearlx entitled. Respondent vacillated. firstproviding the information in general rather than specificdollar amounts. then asserting that the Union could get thewage information itself, that the Company did not have thedollar amounts of fringe benefits, and finally that Rutkow-ski was not sure the Union was entitled to this information.Almost 2 months later, on April 8. after further, urgentcorrespondence. Rutkowski forwarded the requested infor-mation to the Ulnion.In the interim, the parties met on March 9 and Respon-dent presented 36 written counterproposals. Some of theseproposals would have put the employees in a far worseposition with the I nionI than without it, Others would haveso damnaged the Union's abilit\ to function as the employ-ees' bargaining representattise that Rutkowski. a skillful'I t 1ke ]Ll.iti.l ne,.e ,f Rct, l] ml [) rtr', Rcplit oni OhlectOn-l ill m( hal'!erlc d I t L LIIo I Ill ( .,IC " Rt '; 2 r' m,1,ud ,,1l \XlIu qI '9 19'1575 DECISIONS OF NA'I'IONAL LABOR RELATIONS BOARDand experienced practitioner. could not possibly have ex-pected that they could result in serious and meaningfulcollective bargaining. The provisions are set forth above: Irepeat the more flagrant ones here. An "open shop" wasguaranteed. limiting the Union's right to secure membersand check off authorizations to pay for the costs of unionrepresentation. A lengthy management rights clause, notsubject to the grievance procedure, gave the Company ex-clusive control over hours, work rules, and production andauthorized the Company to subcontract, curtail, or shutdown its business completely without regard to the effecton employment. An extraordinary no strike no lockoutclause required the Union to fine "any employee" who en-gaged in a prohibited work interruption, granted the Com-pan) the right to seek an injunction and damages againstthe Union without arbitrating the claim, made the Union,"its officers, agents. and members" liable individually andcollectively for damages, required the Union to waive itslegal right to remove a suit from a state or Federal court,provided for a $20,000 bond to be forfeited as liquidateddamages in the event of a violation of the article (in addi-tion to actual damages), and limited the authority of anarbitrator in providing a remedy. An article on arbitrationprovided for only' limited and permissive arbitration. Hour-ly wage rates and promotions would be set at the ('om-pany's sole discretion.Not until May 24, after the charge in this case was filed,did Respondent agree to mandatory arbitration, remove itslimitation on the arbitrator's authority under the no strike-no lockout provision, agree that management rights wouldbe subject to the grievance procedure, and eliminate lesser,but equally unacceptable, language.Not until October 21, after the complaint in this casewas issued and 4 days before the hearing, did the Respon-dent withdraw other of its extreme proposals of March 9under its no strike -no lockout article, the article on arbitra-tion, the specific requirement for an open shop, and theprovisions that wage rates and promotions be set at theCompany's sole discretion. More than a year after its obli-gation to bargain in good faith under Section 8(a)(5) and(d) of the Act was finally judicially determined, the Re-spondent offered to negotiate the minimum wage rate foreach individual hourly rated employee.Information as to the dollar amounts of the employees'current wage rates and fringe benefits, which the Unionhad urgently requested in February and which were reluc-tantly yielded in April, were of no use to the U[nion be-cause there was no bargaining on these monetary. substan-tive issues. The seven negotiating sessions over a 10-monthperiod were occupied mainly with long discussions of Re-spondent's proposals, examples of which are set forthabove.It is a fact, as Respondent reminds me in its brief, thatRutkowski never took an adamant position on any of Re-spondent's 36 initial bargaining articles. It is also a factthat the proposals which presented the greatest obstacle toagreement on language were withdrawn by Respondent af-ter the charge and complaint in this case issued. Rutkowskimade it clear from the very beginning that he was not wed-ded to every comma in Respondent's proposals. Hie waswilling, he said, to negotiate, depending on the entireagreement. Confronted by Smith with the question whetherRespondent was refusing to negotiate on wages, Rutkowskiresponded quickly that that was only the Respondent'sproposal. Respondent was willing to negotiate the questionwhether it would negotiate on wages! Considering his com-petence and long experience, Rutkowski must have knownbetter than that. Wages are mandatory subjects of bargain-ing. They nmus be negotiated.Respondent would have me conclude that it was en-gaged only in hard bargaining. Contrary to Respondent, itsfailure to take an adamant position on any bargaining sub-ject is not a complete defense to the charge of surface bar-gaining. Indeed, the law is clear that an employer's posi-tion, to which he is deeply and honestly committed. may bemaintained forever, though it produce a statemate.NA.L.R.B. v. Herman Sausage, supra at 231. Gehnrich &GC;hnrich. I/n., 232 NLRB 1122 (1977). An employer or aunion may bargain hard on an issue of importance to it,recognizing that it must give something of substance forwhat it gets and striving always for an acceptable compro-mise to reach final agreement. Hard bargaining is not bar-gaining interminably over straw men and then yieldingprecipitously on the hard-fought issues without final agree-ment or hope of final agreement on all issues. This type ofbargaining compels the inference that its purpose is not toarrive at a hard bargain but to insure no bargain throughthe tactics of delay. It does not appear that any of Respon-dent's proposals from which it retreated after months ofdelay were proposed out of deep conviction, high principle,or economic necessity.I conclude that Respondent, forced finally to recognizeand bargain with the Union, embarked upon a plan orstrategy to frustrate and insure the failure of the collective-bargaining process by: (1) delaying meeting with theUnion: (2) delaying providing the Union with relevant bar-gaining information: (3) engaging in surface bargainingwith no sincere intention of reaching agreement.By such conduct. Respondent has violated Section8(a)(5) and (1) of the Act.These unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.The appropriate unit is: All mechanics, bodymen, paint-ers, general laborers. partsmen, and service writers em-ployed by the Employer at its Evansville, Indiana, estab-lishment: but excluding all office clerical employees,dispatchers, all professional employees. all guards. andsupervisors as defined in the Act.l1m Rus-Fi)yHaving found that Respondent has engaged in the unfairlabor practices set forth above, I shall recomend that itcease and desist from such conduct or like or related con-duct, and take certain affirmative action to effectuate thepolicies of the Act. I shall also recommend that Respon-dent be ordered to bargain collectively in good faith, uponrequest, with the Union as the exclusive bargaining repre-sentative of its employees in the above unit; in the eventthat an understanding is reached, to embody such under-standing in a signed agreement, and to post the attachednotice.576 WRIGHT MOTORS. INC(In order to insure that the employees will be accordedthe statutorily prescribed services of their elected harg!an-ing agent for the period provided by law. I shall recom-mend that the initial year of certification begin on the datethe Respondent commences to bargain in good faith withthe Union as the bargaining representative in the appropri-ate unit. Southern Paper Box Conipanr. 193 NILRB 881. 8831 971 ).Upon the basis of the foregoing findings of fact. conclu-sions of law, and the entire record in this proceeding. andpursuant to Section 10(c) of the Act. I herebh issue thefollowing recommended:ORDER 6The Respondent. Wright Motors Inc.. EvLanssille. Indi-ana. its officers, agents, successors, and assigns. shall:1. Cease and desist from:(a) Refusing to bargain collectively and in good faithconcerning rates of pay, hours of employment. and otherterms and conditions of employment with Local 215. Inter-national Brotherhood of Teamsters. Chauffeurs. Ware-housemen and Helpers of America. by delauing meetingwith such labor organization, delaying furnishing rele'antbargaining information, and engaging in surface bargain-ing with no sincere intention of reaching agreement. I heappropriate unit is:All mechanics, bodymen. painters, general lahoiers.partsmen, and service writers employed bh the 1tm-ployer at its Evansville. Indiana. establishmient: butexcluding all office clerical employees. dispatchers. allprofessional employees. all guards. and supervisors asdefined in the Act.(b) In any like or related manner interfering with. re-straining, or coercing its employees in the exercise of rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Upon request. bargain collectively and in good faithconcerning rates of pay, hours of employment. and otherterms and conditions of employment with the above-named Union as the exclusive bargaining representative ofits employees in the above-designated unit, and embody ina signed agreement any understanding reached. T he initialyear of the Union's certification as the exclusive bargainingrepresentative of the employees in the above-designatedunit will begin on the date the Respondent commencesbargaining in good faith with the Union as such represen-tative.(b) Post at its establishment in Evansville, Indiana. cop-ies of the attached notice marked "Appendix." 7 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 25. after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomiarilx posted. Reasonable steps shall he taken bh\ Re-sponldetit to insure that said notices are not altered. de-faced. or coeTred hb al!\ othe niaterial.(c) Notifx the Regiotnal I)irector for Region 25. in Arit-inr. within 2'( daos from the date of this Order. xh;at stepsRespondelnt has taken to comLIpl herewsith.III 111 .Ct 111 11i i C\LtC Io1tI. -IC api J A t r bx Nti'(,It 1 i N, l ,1 10 .lRul],. .r111 R.Cuil. 0wlrn, ,f he ll. l.l ,hl t .i hr Rclitlon 1CI til Ilc. I, 1ldll ,.c1112 48 ,l~w , r ,1 l R ',i .,dR- u1t1d ll, ,rd r hC, ~lt'1p III t ,> I',,d and Si '1It' 4h ' t , Il[l / k)rdc n dc .dr.P ',l\ 01- 1 B1'.li cr111,1 hClal[ bd it li I \ i.dt C,] for F [. [Mii ?Oi 'i iIrC¢.c11[ l l [h, i 1, C II, '11 I "1C"SCIPC' ( -L't1 of \11p CA'i 1lc \t.~'l ;1l 11C IIElk"i, .t 1 t.1 2111" Po1111Cd 1" ()i:.1.f the ,lc \1,t1w,1 1 I A,'[' RcLi.uhl, [i' .trd' 1,,hll I4,i 1 'T-. -cd I'Ur1 'l:hlit 1'.:It kld llt'rl[ ,q1 li t [ I l NM., t .l[ of \Ipcil, I lifffling I o nc ()rdCl Af the\% tlll.,l I .A-,r Rc .i(m m, ll.iliAPPEND)IXNoi lt TEo F10ti lllsPosTii,) BN ORDI R 0)1 li,N s\loNsil I Rt)R Ri i OliloNs BO\RI)An AXencx of the I nited States (overnnilentW'I xll ,)l refuse to harg;ain collectively, and ingood faitih Conlerning rates of pa , houlrs of emploN-mllen.lt, ld other tcrmis and conditions of emplo mcinle',ith l.ocal 215. Internationtal Brotherhood of leani-sters, Chauffeurs. W'arehousemen arid Helpers ofA.ierica. as the exclusive bargaining representative ofour employees in the unit set forth below. dela.'ingmeeting with said L nion. delan!:lg furnishing relex antbargaininig information. engaging in surface hargailn-ing xi ithout a sincere inrtenltioin to reach agreement.I lh appropriate hargaining unit is:AII mechanics. hod mien. painters. general laborers.partsmen anld service writers employed hb the I m-plo.)er iat its L: insitille. Inldiana establishmenit: butexcluding all office clerical employees. dispatchers.all professional enploxees, all guards and all super-\isors as defined in the Act.Wi x ii -Sno in an\ like or related manner interferewith. restrailn. or coer[ce our empnqloxees in the exerciseof the rights guaal;liteed them in Section 7 of the Na-tional L abor Relations Act.WiVi iii upon request. bargain collectixelx arid ingood faithli concerning rates of pa!. hours of emplo?-mtent. and other terms anid conditions of emplonmentAwith the above-naimed I 'nion as the exclusive bargain-tig representative of our employees in the above-de-scribed unit and emhoid in a signed agreement an!understandinig reached. i'he initial year of the U nion'scertification as thie exclusive bargaining representativeof the emplo, ees in the aboxe-designated unit will be-gin on the date swe commence bargaining in good faithwith the /tniton as such representative.W:RI(IIlI MOI()1 RS I\,577